 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 on the Securities Exchange Act of 1934, as
amended.
Exhibit 10.1
July 26, 2005
Dr. Kurt Konopitzky
Head Division Biopharmaceutical Operations
Boehringer Ingelheim Austria GmbH
Dr. Boehringer-Gasse 5 — 11
A-1121 Vienna, Austria

Re:   Amendment No. 3 to the Data Transfer, Clinical Trial and Market Supply
Agreement, dated as of January 27, 2000

Dear Mr. Kanzler;
          As you know, InterMune, Inc. (“InterMune”) and Boehringer Ingelheim
Austria GmbH (“BI Austria”) are parties to that certain Data Transfer, Clinical
Trial and Market Supply Agreement effective January 27, 2000, as amended
effective June 19, 2002 and as further amended effective September 18, 2003 (the
“Agreement”). This letter (this “Amendment”) will confirm our agreement to amend
and supplement the Agreement as follows, effective as of the date first set
forth above:

  1.   The parties hereby agree that InterMune’s obligation to purchase [ * ] of
[ * ] vials of the PRODUCT for [ * ] pursuant to Section 3.2.1 of the Agreement
is hereby waived without further payment or any liability or penalty to
InterMune with regard to the aforementioned waiver.     2.   The parties hereby
agree that InterMune’s obligation to purchase [ * ] of [ * ] vials of the
PRODUCT for [ * ] pursuant to Section 3.2.1 of the Agreement shall be [ * ]
vials for such [ * ] without liability or penalty to InterMune with regard to
the aforementioned [ * ] . The parties further hereby agree that with respect to
such [ * ] vials that InterMune is required [ * ] to purchase in [ * ] pursuant
to Section 3.2.1 of the Agreement after giving effect to the modification
thereto as set forth in this Section 3 of this Amendment, such vials will be
produced by BI Austria in the [ * ] for delivery to InterMune in the [ * ] and
such vials will have [ * ] of in the second calendar quarter of [ * ] .     3.  
The Agreement is hereby amended to delete the second (2nd) paragraph of
Section 3.2.1 and replace such paragraph with the following:

    “Following BI Austria’s and BI Pharma KG’s FDA approval to manufacture

 



--------------------------------------------------------------------------------



 



    PRODUCT for market supply, InterMune shall order the requested amounts of
PRODUCT. In any case, the [ * ] of PRODUCT ordered by InterMune shall be as
follows: [ * ] per year for delivery in each calendar year through calendar year
[ * ] ; (ii) [ * ] vials of PRODUCT per year for delivery in [ * ] ; provided,
however, that for [ * ] , the [ * ] of PRODUCT ordered by InterMune shall be [ *
] vials of Product and provided, further, that for [ * ] , instead of InterMune
having any [ * ] , InterMune, for the remainder of the term of the Agreement,
shall [ * ] annual purchases of PRODUCT [ * ] equal to [ * ] such that if at the
end of a given year InterMune purchases less than [ * ] in PRODUCT, InterMune
shall pay to BI Austria the difference between [ * ] and that amount in PRODUCT
actually purchased by InterMune during such year.”

  4.   The first sentence of Section 3.2.6 of the Agreement shall be deleted and
replaced with the following sentence:

         “If InterMune determines that [ * ] vials of PRODUCT, or the [ * ] as
applicable, per year exceeds InterMune’s annual requirements for PRODUCT [ * ]
then InterMune may so notify BI Austria, stating the number of vials of PRODUCT
or the [ * ] , as applicable, that InterMune predicts will actually require
going forward from the date of InterMune’s notice (the “Revised Level”).”

  5.   The Agreement is hereby amended to add the following language at the end
of Section 3.3.4:

    “With respect to PRODUCTS ordered by InterMune for [ * ] requirements, the
number of vials supplied by BI Austria shall not exceed the number of vials
subject to the applicable purchase order submitted by InterMune; provided,
however, that if the number of vials BI Austria is able to supply [ * ] the
number of vials ordered by InterMune in such purchase order and [ * ] is [ * ]
the number ordered by InterMune, BI Austria shall notify InterMune in writing
and inquire as to whether [ * ] is acceptable and if not, whether BI Austria
should [ * ] . If InterMune notifies BI Austria that such [ * ] is acceptable to
InterMune, then the applicable purchase order shall be deemed to be amended to
provide for [ * ] and BI Austria shall be deemed to have accepted such purchase
order in accordance with Section 3.3. On the other hand, if InterMune notifies
BI Austria that BI Austria should [ * ] , then BI Austria shall be obligated to
produce [ * ] InterMune shall be obligated to purchase [ * ] vials of PRODUCT
produced by BI Austria from [ * ] and the purchase order submitted to BI Austria
by InterMune shall be deemed amended to account [ * ] resulting from the [ * ]
and such purchase order shall be deemed accepted by BI Austria in accordance
with Section 3.3.”

[ * ] = certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 on the securities exchange act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  6. The Agreement is hereby amended to add a new Section 3.7.3 after
Section 3.7.2 hereof as follows:       “3.7.3     In addition, the parties,
through the STEERING COMMITTEE shall work together in good faith to develop a
risk mitigation plan to minimize any risk of interruption in the supply of
PRODUCT for use in clinical trials and market supply, which plan may include,
among other things, [ * ] and/or [ * ] .”

  7.   The Agreement is hereby amended by adding at the end of Section 4.1 the
following paragraph:              “Payments by InterMune to BI Austria hereunder
shall be in Euros; provided, however, that on each invoice, the applicable
exchange rate to convert Euros to US Dollars as of the invoice date shall be
noted. For purposes of InterMune’s payments to BI Austria hereunder, the foreign
currency exchange rate will be [ * ] such that any gain or loss resulting from
exchange rate fluctuation outside [ * ] of the [ * ] will be shared [ * ]
between BI Austria and InterMune and payments owed by InterMune to BI Austria
will be adjusted to reflect such sharing of foreign exchange risks.”

  8.   The Agreement is hereby amended by deleting Section 13.1 in its entirety
and replacing it with the following:

      “13.1 Duration

      The Agreement shall be effective as of the Effective Date and shall
continue in force until December 31, 2012. This Agreement shall automatically
renew for successive four (4) year periods, provided, however, that either Party
may elect not to renew this Agreement by providing the other Party written
notice of such election at least thirty-six (36) months prior to the date of
expiration of the then-current term. In addition, in the event that results from
InterMune’s Phase III clinical trial for idiopathic pulmonary fibrosis (GIPF
007) (“Inspire Trial”) and/or InterMune’s Phase III clinical trial for ovarian
cancer (GIOV-001) (“Graces Trial”) are positive so as to cause InterMune to
decide to proceed with filing a BLA, InterMune shall have the option exercisable
with prior written notice to BI Austria to extend the initial term of the
Agreement from December 31, 2012 to a period of time up to December 31, 2021.”

  9.   The Agreement is hereby amended to delete in its entirety Section 14.4
and replace it with the following:

      “14.4 Notices

[ * ] = certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 on the securities exchange act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Any notice required or permitted to be given hereunder by either Party
shall be in writing and shall be (i) delivered personally, (ii) sent by
registered mail, return receipt requested, postage prepaid or (iii) delivered by
facsimile and confirmed by certified or registered mail to the addresses or
facsimile numbers set forth below:

         
 
  If to InterMune:   InterMune, Inc.
 
      3280 Bayshore Boulevard
 
      Brisbane, CA 94005 USA
 
      Facsimile: +1 — 415 — 466 — 2300
 
      Attention: Russell Kawahata
 
       
 
  with a copy to:   InterMune, Inc.
 
      3280 Bayshore Boulevard
 
      Brisbane, CA 94005 USA
 
      Facsimile: +1 — 415 – 466-2300
 
      Attention: General Counsel
 
       
 
  If to BI Austria:   Boehringer Ingelheim Austria GmbH
 
      Dr. Boehringer-Gasse 5 – 11
 
      A-1121 Vienna, Republic of Austria
 
      Facsimile: +43 – 1 – 801 05 – 2440
 
      Attention: Monika Henninger
 
      Business Support Biotech
 
       
 
  with a copy to:    
 
      Boehringer Ingelheim GmbH
 
      Binger Strasse 173
 
      D-55 216 Ingelheim am Rhein
 
      Facsimile: +49 – 61 32 77 – 98 287
 
      Attention: Rolf G. Werner
 
      Corporate Division Biopharmaceuticals”

  10.   The parties understand and agree that InterMune intends [ * ] to [ * ]
in [ * ] The parties [ * ] in good faith [ * ] for the performance by BI Austria
of appropriate [ * ] required in order to [ * ] in [ * ] As a result, the
parties, as of the date hereof, have [ * ] which sets forth [ * ] A copy [ * ]
is attached hereto as Exhibit A, which [ * ] may be revised as agreed upon [ * ]
Provided that [ * ] is successful, both parties intend for [ * ] to become [ * ]
Accordingly, the parties agree that they will [ * ] to [ * ] for the [ * ] by BI
Austria, consistent with [ * ] and the pricing at which BI Austria [ * ] and
other related terms and conditions, all of which will be set forth in a separate
amendment, addendum or agreement upon [ * ]

[ * ] = certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 on the securities exchange act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Except as set forth above, all terms and conditions of the Agreement will
remain in full force and effect. Any capitalized term used herein and not
otherwise defined will have the same meaning as set forth in the Agreement. In
the event of any conflict between this Amendment and the Agreement, the terms of
this Amendment shall govern to the extent of such conflict.         Please
acknowledge your agreement to the above by countersigning both enclosed copies
of this letter where indicated below, and returning one original to the
attention of Lucinda Y. Quan, Director, Legal Affairs at InterMune, Tel:
(415) 466-2223, Fax: (415) 466-2323. We would be happy to proceed based on
receipt of a facsimile copy while awaiting the original.

         
 
Sincerely,    
 
       
 
/s/ Russell Kawahata    
 
       
 
Russell Kawahata    
 
Vice President, Technical Operations   Acknowledged and Agreed:
 
       
 
InterMune, Inc.   Boehringer Ingelheim Austria GmbH
 
       
 
By: /s/ Roger Hawley   By:   /s/ Kurt Konopitzky
 
       
 
  Roger Hawley,   Dr. Kurt Konopitzky
 
  Executive Vice President   Head Division Biopharmaceuticals
 
  Of Commercial and Technical Operations   Division
 
       
 
Date: July 26, 2005   Date: July 26, 2005
 
       
 
      Boehringer Ingelheim Austria GmbH
 
       
 
      By:   /s/ Monika Henninger
 
       
 
      Dr. Monika Henninger
 
      Head, Customer Relations & Projects
 
       
 
      Date: July 26, 2005

[ * ] = certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 on the securities exchange act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[ * ]
[ * ] = certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 on the securities exchange act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



(BOEHRINGER INGELHEIM LOGO) [f13208f1320801.gif]
Biopharmaceuticals/Operations
[ * ]
[ * ]
[ * ] = certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 on the securities exchange act of 1934, as
amended.

 